                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

IN RE:                                               )
                                                     )
ROLTA INTERNATIONAL, INC. 1                          )                CASE NO.: 20-82282-CRJ11
                                                     )
        Debtor.                                      )                CHAPTER 11
                                                     )

                          CREDITORS’ JOINDER IN SUPPORT OF
                        MOTION FOR RECONSIDERATION OF ORDER
                         DISMISSING CHAPTER 11 PROCEEDINGS

        COME NOW, unsecured general trade Creditors M&D Enterprise Ventures, Inc.; Active

Soft, Inc.; The Travel Universe, Inc.; Epikentron, LLC; Reliable Software Resources, Inc.; Data

Glove, Inc.; and SAP Technology Solutions, Inc. (collectively, the “Trade Creditors”), and submit

this Joinder in Support of the Motion for Reconsideration of Order filed by Debtor Rolta

International, Inc., Rolta Middle East FZ, LLC and Rolta UK, Ltd. (hereinafter, collectively

referred to as “Rolta”), and would state as follows:

1.      The above-styled case was dismissed pursuant to this Court’s Order dated January 26, 2021

        [Doc. 224] (the “Order”).

2.      On February 9, 2021, Rolta filed its Motion for Reconsideration of Order [Doc. 228] (the

        “Motion).

3.      Pre-petition, each of the above Trade Creditors was owed money by the Debtor Rolta

        International.2      Thus, the purpose of this Joinder is to advise the Court that there are

        creditors of Rolta International who are interested in these cases and would like to see them



1
  In addition to Rolta International, Inc. Case No. 20-82282-CRJ-11, the Debtors include Rolta Middle East FZ, LLC,
Case No. 20-82285-CRJ-11 and Rolta UK Limited, Case No. 20-82287-CRJ-11. On November 24, 2020 this Court
entered a Final Order Directing Joint Administration of these chapter 11 cases. [Doc. 94].
2
  Together these Trade Creditors were owed approximately $155,000 by Debtor Rolta International as of the petition
date.

                                                         1

Case 20-82282-CRJ11              Doc 233 Filed 02/12/21 Entered 02/12/21 10:11:25                           Desc
                                   Main Document    Page 1 of 4
        reinstated.

4.      As discussed in the Motion, a dismissal of these bankruptcy cases is likely to result in only

        the Judgment Creditors3 receiving a distribution from the Debtor’s assets. In light of the

        fact that the lien of those Judgment Creditors is avoidable pursuant to 11 U.S.C. §547, the

        dismissal of this case is not fair.

5.      It is axiomatic that this Court is a court of equity, empowered to invoke equitable principles

        to achieve fairness and justice in the reorganization process. In re Aquatic Dev. Grp., Inc.,

        352 F.3d 671, 680 (2d Cir. 2003)(citation omitted). As courts of equity, bankruptcy courts

        “have broad authority to modify creditor-debtor relationships.” United States v. Energy

        Res. Co., 495 U.S. 545, 549, 110 S.Ct. 2139, 109 L.Ed.2d 580 (1990).

6.      It is in this light, that this Court has the sound discretion under Bankruptcy Rule 9024,

        which makes Federal Rule of Civil Procedure 60(b)(6) applicable to this case, to vacate its

        prior order dismissing this case. Rule 60(b)(6) authorizes vacation of a judgment or order

        if a court determines, in its sound discretion, that substantial justice would be served if

        relief were granted. In re Geberegeorgis, 310 B.R. 61, 69 (B.A.P. 6th Cir. 2004)(although

        Rule 60(b)(6) does not particularize the factors that justify relief, the Supreme Court has

        noted that it provides courts with authority “adequate to enable them to vacate judgments

        whenever such action is appropriate to accomplish justice”).

7.      This is the position in which the Trade Creditors find themselves. They did not race to the

        court house to obtain a judgment against Rolta. The amounts owed to these Trade Creditors

        range between $8,000 to $64,000; and, while these amounts are not comparatively

        significant, the Trade Creditors have the same rights to participate in this process as the


3
 Judgment Creditors refers to Creditors Pinpoint Multi-Strategy Master Fund, Value Partners Fixed Income SPC-
Value Partners Credit Opportunities Fund SPC, and Value Partners Greater China High Yield Income Fund.

                                                     2

Case 20-82282-CRJ11            Doc 233 Filed 02/12/21 Entered 02/12/21 10:11:25                       Desc
                                 Main Document    Page 2 of 4
        Judgment Creditors.

8.      As such these Trade Creditors join with Rolta in its Motion so that they may be allowed,

        and that others similarly situated be allowed, to participate in the equitable distribution of

        Rolta’s available assets.

        WHEREFORE PREMISES CONSIDERED, the Trade Creditors request that this

Honorable Court grant Rolta’s Motion for Reconsideration of Order, plus such further and

additional relief as the Court deems just and proper.

        Respectfully submitted on this the 12th day of February, 2021.

                                                            /s/ Kevin D. Heard
                                                            Kevin D. Heard
                                                            Counsel for the Trade Creditors
Of Counsel:
HEARD, ARY & DAURO, LLC
303 Williams Avenue
Park Plaza, Suite 921
Huntsville, Alabama 35801
Phone: (256) 535-0817
Fax: (256) 535-0818
kheard@heardlaw.com
                                     CERTIFICATE OF SERVICE
        I hereby certify that on the 12th day of February, 2021, I served a copy of the foregoing
Creditors’ Joinder in Support of Motion for Reconsideration on the parties listed below, the
Debtors’ 20 largest unsecured creditors, all counsel of record requesting notice, and all other
persons requesting notice by depositing the same in the United States Mail, postage prepaid and
properly addressed, via electronic mail at the e-mail address below, unless the party being served
is a registered participant in the CM/ECF System for the United States Bankruptcy Court for the
Northern District of Alabama, service has been made by a “Notice of Electronic Filing” pursuant
to FRBP 9036 in accordance with subparagraph II.B.4. of the Court’s Administrative Procedures
as indicated below:

Notice will be electronically mailed to:
Richard Blythe on behalf of the United States Bankruptcy Administrator
Richard_Blythe@alnba.uscourts.gov, courtmaildec@alnba.uscourts.gov
Stuart M. Maples on behalf of Rolta International, Inc. / Rolta Middle East FZ-LLC / Rolta UK Limited / Rolta
Americas LLC / Rolta Global B.V. / Rolta LLC smaples@mapleslawfirmpc.com;
kmanning@mapleslawfirmpc.com; kpickett@mapleslawfirmpc.com; dmaples@mapleslawfirmpc.com
Bill D. Bensinger on behalf of Pinpoint Multi-Strategy Master Fund / Value Partners Fixed Income SPC-Value
Partners Credit Opportunities Fund SP / Value Partners Greater China High Yield Income Fund
bdbensinger@csattorneys.com ; bill-bensinger-5829@ecf.pacerpro.com


                                                       3

Case 20-82282-CRJ11              Doc 233 Filed 02/12/21 Entered 02/12/21 10:11:25                         Desc
                                   Main Document    Page 3 of 4
Bradley Richard Hightower on behalf of Pinpoint Multi-Strategy Master Fund / Value Partners Fixed Income
SPC-Value Partners Credit Opportunities Fund SP / Value Partners Greater China High Yield Income Fund
brhightower@csattorneys.com; brad--hightower-1605@ecf.pacerpro.com
Daniel D. Sparks on behalf of Pinpoint Multi-Strategy Master Fund / Value Partners Fixed Income SPC-Value
Partners Credit Opportunities Fund SP / Value Partners Greater China High Yield Income Fund / Pinpoint Multi-
Strategy Master Fund / Kobre & Kim LLP / Christian & Small LLP ddsparks@csattorneys.com; dan-sparks-
9722@ecf.pacerpro.com
Daniel Joseph Saval on behalf of Pinpoint Multi-Strategy Master Fund / Value Partners Fixed Income SPC-Value
Partners Credit Opportunities Fund SP / Value Partners Greater China High Yield Income Fund
daniel.saval@kobrekim.com
Geoffrey J. Derrick on behalf of Pinpoint Multi-Strategy Master Fund / Value Partners Fixed Income SPC-Value
Partners Credit Opportunities Fund SP / Value Partners Greater China High Yield Income Fund
geoff.derrick@gmail.com
John Han on behalf of Pinpoint Multi-Strategy Master Fund / Value Partners Fixed Income SPC-Value Partners
Credit Opportunities Fund SP / Value Partners Greater China High Yield Income Fund john.han@kobrekim.com
Josef M. Klazen on behalf of Pinpoint Multi-Strategy Master Fund / Value Partners Fixed Income SPC-Value
Partners Credit Opportunities Fund SP / Value Partners Greater China High Yield Income Fund
jef.klazen@kobrekim.com
Rita L. Hullett on behalf of Interested Party Rolta Advizex Technologies LLC rhullett@bakerdonelson.com ,
mcleveland@bakerdonelson.com
Ryan David Thompson on behalf of Creditor Intergraph Corporation rthompson@maynardcooper.com
emoltz@maynardcooper.com ; prudloff@maynardcooper.com
Erin Nicole Brady on behalf of DB Trustees (Hong Kong) Limited erin.brady@hoganlovells.com

Notice will not be electronically mailed to:
Donna (Dong Ni) Xu                                         SAP Technology Solutions, Inc.
Kobre & Kim LLP                                            507 W Torrey Pines Way
800 Third Avenue                                           Vernon Hills, IL 60061
New York, NY 10022
                                                           THE TRAVEL UNIVERSE
Active Soft Inc                                            3520 Brickenridge Blvd Suite 112
5512 Rambling Rd.                                          Duluth, GA 30096
Greensboro, NC 27409

Data Glove, Inc.
Trimax Americas 125 Village Blvd
Suite 27
Princeton, NJ 08540

EPIKENTRON, LLC
549 Jackson Dr.
Palo Alto, CA 94303

M&D Enterprise Ventures
1737 Chateau Dr
Atlanta, GA 30338
                                                           s/ Kevin D. Heard
Reliable Software Resources, Inc.                          KEVIN D. HEARD
22260 Haggerty Rd Suite 285
Northville, MI 48167




                                                      4

Case 20-82282-CRJ11                 Doc 233 Filed 02/12/21 Entered 02/12/21 10:11:25                    Desc
                                      Main Document    Page 4 of 4
